                           Case 2:19-mj-00469-DBP Document 4 Filed 07/08/19 Page 1 of 1

AO 442 (Rev, 01/09) Arresl;\3/jrrani:·   ["'j                                                             Fl! 1£{) ,. •




                                                                       )
                                   v.                                  )
                                                                       )        Case No.
JOHN AARON FAVRO                                                       )
                               Defendant                               )

                                                   ARREST WARRANT
 To:      Any authorized law enforcement officer


           YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
 (name ofperson to be arrested)     JOHN AARON FAVRO
                                    -'--------------------------~----------
 who is accused of an offense or violation based on the following document filed with the court:

D Indictment               D Superseding Indictment      •        Information
D Probation Violation Petition D Supervised Release Violation Petition
                                                                                  D Superseding Information
                                                                                              Oviolation Notice
                                                                                                                          I ✓ IComplaint
                                                                                                                          D Order of the· Court
 This offense is briefly described as follows:

 21 U.S.C. § 841 (a)(1) and 846 - Distribution of Fentanyl and Conspiracy to Distribute Fentanyl                             -
                                                                                                                             \0




                                                                                                                            :i:..,         { (~•
                                                                                                                            \(),·




 Date:   -------



 City and state:       Salt Lake City, Utah



                                                                      Return

           This warrant was received on (date)   t,>7 /P:Jfl o/            , and the person was arrested on (date) ~6=·~7_,h=re,-<->cgl-'/2~1,__ _ _
                                                                                                                                     r.,
 at (city and state)       ~d f W(e. ('. ~, vr'          I        •



 Date: c.?7
                I
                 fel9 b.9
                       I




                                                                                                   Printed name and title
